McBEIDE, C. J.
While this clause in the contract, Exhibit “A,” is somewhat equivocal and not so clear as it might have been made, we are of the opinion that it was sufficient to have devolved upon the purchasers the duty of assuming and paying these *520city liens when they became due, as they were not due at the time that the contract was made. But, aside from that, and assuming that the contract is not clear upon that point, we are satisfied from the testimony that the question of these city liens was discussed between the parties at the time of the making of the original contract and that it was clearly understood that the purchasers were responsible for them; and the fact that the purchasers paid the interest on them as the interest became due, the principal not yet being due, is a strong indication of the intention of the parties in making the contract.
This being the case, it is unnecessary to discuss the evidence at large, which would be of interest only to the parties and of no value to the profession in general, and merely expensive addition to the printed report of the case.
The findings and conclusions of the court below were correct and the decree will therefore be affirmed. Affirmed. Rehearing Denied.